   USDC IN/ND case 1:18-cv-00357-HAB document 20 filed 08/13/19 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION



DAVID MACY,                                        Case No. 1:18-cv-00357-TLS-SLC

               Plaintiff,

       v.                                          NOTICE OF SETTLEMENT


USAA SAVINGS BANK,

               Defendant.



       NOTICE IS HEREBY GIVEN that Plaintiff, David Macy, and Defendant, USAA Savings

Bank (“USAA”), have settled all claims between them in this matter. The parties are in the process

of completing the final settlement documents and expect to file a Stipulation for Dismissal with

Prejudice within the next sixty (60) days. Plaintiff requests that the Court vacate all pending

deadlines and hearings in this matter. Plaintiff also requests that the Court retain jurisdiction for

any matters related to completing and/or enforcing the settlement.


       Respectfully submitted this 13th day of August 2019.


                                                      PRICE LAW GROUP, APC

                                                      By:/s/ David A. Chami .
                                                      David A. Chami, Esq. (AZ #027585)
                                                      8245 N 85th Way
                                                      Scottsdale, AZ 85258
                                                      T: (818) 600-5515
                                                      F: (818) 600-5415
                                                      E: david@pricelawgroup.com
                                                      Attorneys for Plaintiff David Macy




                                                -1-                             NOTICE OF SETTLEMENT
   USDC IN/ND case 1:18-cv-00357-HAB document 20 filed 08/13/19 page 2 of 2


                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2019 a copy of the foregoing Plaintiff David Macy’s

Notice of Settlement was filed electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic filing receipt. Parties may

access this filing through the Court’s system.


                                                                       /s/ Lia Ruggeri
                                                                       Lia Ruggeri




                                                 -2-                             NOTICE OF SETTLEMENT
